UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2136


In re: SCOTT WILSON,

                    Petitioner.



                             Petition for Writ of Mandamus.
                      (1:09-cr-00036-RDB-1; 1:13-cv-00302-RDB)


Submitted: March 7, 2019                                          Decided: March 13, 2019


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Scott D. Wilson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Scott D. Wilson petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his motion to alter or amend judgment in his underlying 28

U.S.C. § 2255 (2012) proceeding. He seeks an order from this court directing the district

court to act. Our review of the district court’s docket reveals that, by opinion and order

entered on February 28, 2019, the district court denied relief on Wilson’s Fed. R. Civ. P.

59(e) motion. Accordingly, although we grant leave to proceed in forma pauperis, we

deny the mandamus petition, as well as Wilson’s motion to expedite, as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITION DENIED




                                            2